DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 01/17/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Claims 1 - 12 of US Application No. 17/746,612 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 11,388,016.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 20 of the U.S. Patent mentioned above, contain every element of claims 1 - 12 of the instant application and thus anticipate the claim of the instant application. Claims 1 - 12 of the instant application are therefore not patently distinct from claims 1 - 19 of the U.S. Patent No. 11,388,016 and as such are unpatentable over obvious-type double patenting. 
 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 and 11 - 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by He et al (US 2016/0148238; hereinafter He).
Regarding claim 1, He discloses an information processing system (see at least [0020], [0028]-[0033] and Fig. 4; paragraph [0070] with respect to system characteristics), comprising: circuitry configured to:  
receive current position information (paragraphs [0031], [0052]; He discloses that the system may then determine the line position of the user 105 at the line location) and biological information regarding a user (paragraphs [0031], [0052 – 0054]; He discloses that the system may detect the user 105's biometric information, such as the user 105's heart rate’s temperature, voice, operation of the user device 110, and the like); 
estimate that the user feels unpleasant on a basis of the biological information (paragraphs [0053 – 0054]; He discloses that the detected mental or emotional state may be used as factors for determining the user 105's tolerance for waiting in line); 
determine that a predetermined area containing a position indicated by the current position information is an unpleasant area (paragraph [0053]; He discloses that the system may determine that the user 105 is anxiously waiting in line.); and 
distribute specific content to the user (paragraphs [0051 – 0052]; He discloses that the system may send a notification or a message to the user device 110 notifying the user 105 of his or her current line position and the estimated wait time for that line position.).
Regarding claim 2, He discloses the information processing system according to claim 1, wherein the circuitry determines the predetermined area as being an unpleasant area based on a table associating areas with congestion (paragraph [0034]; He discloses that payment provider server 170 may maintain a database including information regarding the line locations at respective merchant stores or public venues). 
Regarding claim 3, He discloses the information processing system according to 20 claim 1, wherein the circuitry determines the predetermined area as being an unpleasant area based on received congestion information (paragraph [0046]; He discloses that the line location profile also may include information related to the line’s current status, estimated wait time, number of people in line, number of customer turn over (customers who left before reaching the front of the line), tolerance of users waiting in line, available activities while waiting in line, and the like.).
Regarding claim 4, He discloses the information processing system according to claim 3, wherein the congestion information includes an image depicting a number of people present in the predetermined area (paragraph [0046]; He discloses that the line location profile also may include information related to the line’s current status, estimated wait time, number of people in line, number of customer turn over (customers who left before reaching the front of the line), tolerance of users waiting in line, available activities while waiting in line, and the like.).
Regarding claim 5, He discloses the information processing system according to claim 3, wherein the congestion information includes information on a number of Wi-Fi terminals detected in the predetermined area (paragraphs [0018], [0021], [0027]; He discloses that user device 110 may include a Bluetooth device configured to implement low energy Bluetooth communication. A network of low energy Bluetooth beacons may be installed at various line locations at various merchants or public venues).
Regarding claim 6, He discloses the information processing system according to claim 3, wherein the congestion information includes a number of users positioned near a current position of the user (paragraph [0052]; He discloses that the system may then determine the line position of the user 105 at the line location. Based on the user 105's line location, the system may assign a line position number to the user 105 and may estimate the wait time for the user 105’s line position. In an embodiment, the system may send a notification or a message to the user device 110 notifying the user 105 of his or her current line position and the estimated wait time for that line position.).
Regarding claim 7, He discloses the information processing system according to claim 1, wherein the circuitry estimates that the user is waiting in a line on a basis of the current position information of the user, and determines that the predetermined area is an unpleasant area based on the line (fig. 3; paragraph [0053]; He discloses that at step 308, the system may determine the user 105's tolerance for waiting in line. The system may detect the user 105's movement and location by GPS and/or BLE devices included with the user device 110. Based on the user 105's movement and location, the system may infer or determine what activity the user 105 is current involved. [...] the system may detect that the user 105 is standing in line or near the line with minimum movement or is pacing back and forth. Thus, the system may determine that the user 105 is anxiously waiting in line.). 
Regarding claim 8, He discloses the information processing system according to claim 1, wherein the circuitry determines that the predetermined area is an unpleasant area on a basis of appearance of a face of a user in images taken in the predetermined area (fig. 3; paragraph [0053]; He discloses that "At step 308, the system may determine the user 105's tolerance for waiting in line. The system may detect the user 105's movement and location by GPS and/or BLE devices included with the user device 110. Based on the user 105's movement and location, the system may infer or determine what activity the user 105 is current involved. [...] the system may detect that the user 105 is standing in line or near the line with minimum movement or is pacing back and forth. Thus, the system may determine that the user 105 is anxiously waiting in line.",).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2016/0148238; hereinafter He) in view of Harrises et al (US 2019/0371028; hereinafter Harrises).
Regarding claim 9, He discloses all the limitations in claim 1, but fails to specifically disclose that the specific content includes augmented reality content.
Harrises, in an analogous art, discloses that the specific content includes augmented reality content (paragraphs [0485], [0488 - 0489], [0510 - 0511]; Harrises discloses that camera on the display system captures an image or video of the user’s reflection and causes the image or video and the associated augmented reality content to be uploaded by the local processing and data module 70 to a remote server accessible by others).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of He by showing that the specific content includes augmented reality content as evidenced by Harrises for the purpose of observing indicators as a trigger to display certain types of augmented reality content to a user.
Regarding claim 10, He discloses the information processing system according to claim 9, wherein the augmented reality content is related to the predetermined area (paragraphs [0485], [0488 - 0489], [0510 - 0511]).
Claims 11 and  12 are of the same scope as claim 1. They are rejected for the same reason as for claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457